ORDER

PER CURIAM.
William Miller (“Movant”) appeals from the circuit court’s judgment denying his Rule 24.035 motion to vacate, set aside or correct his judgment or sentence without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).